Citation Nr: 9900492	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right shoulder rotator cuff tendinitis. 

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain syndrome.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to June 
1996. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that a higher rating for his right 
shoulder disorder is warranted because the right shoulder is 
painful.  He also asserts that a higher rating for his low 
back disorder is warranted because the low back is stiff and 
painful. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
right shoulder rotator cuff tendinitis and against an 
evaluation in excess of 10 percent for chronic low back pain 
syndrome.


FINDINGS OF FACT

1.  The right shoulder disorder is not manifested by 
limitation of motion of the arm to midway between side and 
shoulder level.

2.  The veterans low back disorder is not manifested by 
moderate limitation of motion or by muscle spasm on extreme 
forward bending with unilateral loss of lateral spine motion 
in a standing position.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right shoulder rotator cuff tendinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5201 (1998).

2.  The criteria for a rating in excess of 10 percent for 
chronic low back pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claims are well 
grounded, the Board of Veterans Appeals (Board) finds that 
his claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  King v. Brown, 
5 Vet. App. 19 (1993).  The Board also finds that all 
relevant evidence has been obtained and that the duty to 
assist the claimant is satisfied.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veterans disorders.  The 
Board has found nothing in the historical record which would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories.  

I.  Entitlement to an Evaluation in Excess of 20 Percent 
for Right Shoulder Rotator Cuff Tendinitis

On July 1996 VA general medical examination, it was noted 
that the right shoulder was improving and that the veteran 
essentially had a full range of motion with some slight 
discomfort in the glenoid area with maximum abduction.  
External and internal rotations were to 80 and 90 degrees, 
respectively.  The diagnosis was a right shoulder strain that 
seemed to be subsiding and had only a minimal impairment.

In a September 1996 rating decision, service connection was 
granted for right shoulder strain with a history of 
impingement.  A noncompensable rating was assigned under 
Diagnostic Codes 5024 and 5099.

At the March 1997 hearing held at the RO before a hearing 
officer, the veteran testified that he had constant pain in 
the right shoulder.  March 1997 Hearing Transcript (T.) 5-7.

On May 1997 VA spine examination, it was noted that the 
veteran was right-handed.  He complained about a discomfort 
in the right shoulder with a variable intensity.  There was 
no muscle wasting or deformity.  There was no effusion or 
glenohumeral crepitus.  There was no tenderness to palpation 
of the subdeltoid bursa, the glenohumeral joint, the 
bicipital tendon, the acromioclavicular joint, or the 
sternoclavicular joint.  There was tenderness on palpation of 
the rotator cuff anteriorly, but no gross impingement.  The 
range of motion was the following: flexion to 170 degrees; 
abduction to 170 degrees; external rotation to 80 degrees; 
and internal rotation to 80 degrees, with some guarding.  X-
rays revealed that there was some ossification of the corico-
clavicular ligament.  The diagnosis was right shoulder 
rotator cuff tendinitis. 

In a December 1997 hearing officers decision, a 20 percent 
disability rating was assigned for the right shoulder rotator 
cuff tendinitis under Diagnostic Codes 5024 and 5201.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  An evaluation of the level of 
disability present includes consideration of the functional 
impairment on the veterans ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).

Tenosynovitis is rated as degenerative arthritis and is rated 
on limitation of motion of the affected parts.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (1998).  Degenerative arthritis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

A 20 percent disability rating is warranted for limitation of 
motion of the major arm at the shoulder level.  A 30 percent 
evaluation is warranted for limitation of motion of the major 
arm to midway between the side and the shoulder level.  A 40 
percent disability rating requires limitation of motion of 
the major arm to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (1998).  The normal range of 
motion for the shoulder is the following: forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I (1998).

In this case, the veteran does not have a limitation of 
motion in the right arm that would warrant a 30 percent 
disability rating.  On the two VA examinations, the veteran 
was able to raise the right arm to at least the shoulder 
level.  In fact, on the latest VA examination, flexion was to 
170 degrees and abduction was to 170 degrees.

In determining functional impairment, the Board has carefully 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
While there is evidence of pain, the evidence of record does 
not suggest that the pain results in a functional impairment 
beyond what is contemplated by the 20 percent evaluation 
currently assigned.

Furthermore, the RO considered whether the veterans claim 
should be referred to the appropriate official for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and declined to refer the claim to that 
official.  There is no indication that the right shoulder 
disorder has resulted in frequent hospitalizations or a 
marked interference in employment. 

II.  Entitlement to an Evaluation in Excess of 10 Percent 
for Chronic Low Back Pain Syndrome

On July 1996 VA general medical examination, the veterans 
gait and posture were unimpaired.  Forward flexion was to 
only 110 degrees or 70 degrees from the perpendicular.  
It was noted that further flexion was limited by discomfort 
and stiffness in the lumbosacral area.  The rest of the range 
of motion was the following: extension backwards to 30 
degrees; lateral flexion to 35 degrees, bilaterally; and 
rotation to 35 degrees, bilaterally.  The veteran was also 
able to walk on his toes and heels.  There were no sensory 
disturbances.  Reflexes were reduced, but were obtainable at 
the knees and Achilles tendons.  The diagnosis was low back 
pain syndrome, with some improvement and only minimal 
impairment.

In a September 1996 rating decision, service connection was 
granted for chronic low back pain syndrome.  A 10 percent 
disability rating was assigned under Diagnostic Codes 5292 
and 5295.

At the March 1997 hearing, the veteran testified that he had 
constant pain in his back.  T. at 5.

On May 1997 VA spine examination, the veteran reported that 
his primary complaint was stiffness in the back.  There was 
no paravertebral tenderness or spasm.  There was no 
tenderness over the lumbar vertebral bodies or sacroiliac 
joints.  Straight leg raising elicited no low back pain to 70 
degrees bilaterally and produced no radiation of pain into 
the lower extremities.  The range of motion was the 
following: flexion forward to 95 degrees; extension backwards 
to 35 degrees; lateral flexion to 40 degrees, bilaterally; 
and rotation to 35 degrees, bilaterally.  The veteran did 
heel and toe walking.  The deep tendon reflexes were 2+ and 
symmetric in the lower extremities.  The strength and 
sensation were intact.  No deficits were noted.  X-rays 
revealed no abnormalities.  The diagnosis was lumbosacral 
strain.

10 and 20 percent disability ratings are warranted for slight 
and moderate limitation of motion of the lumbar spine, 
respectively.  A maximum schedular evaluation of 40 percent 
is provided for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).

A 10 percent disability rating is warranted for lumbosacral 
strain that is manifested by characteristic pain on motion.  
A 20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
there is a unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
symptoms which include the following: listing of the whole 
spine to the opposite side, positive Goldthwaits sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint spaces; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).

For this claim, a higher evaluation under Diagnostic Code 
5295 is not warranted.  On May 1997 VA examination, it was 
specifically noted that there was no muscle spasm.  Thus, 
there is no persuasive evidence that the veteran has muscle 
spasm on extreme forward bending.  Also, on July 1996 VA 
examination, lateral flexion was to 35 degrees, bilaterally.  
On May 1997 VA examination, lateral flexion was to 40 
degrees, bilaterally.  Accordingly, there is no persuasive 
evidence that the veteran has a unilateral loss of lateral 
spine motion in a standing position.  

Therefore, the veteran is only entitled to a higher 
evaluation if he has a moderate, or more nearly moderate, 
limitation of motion of the lumbar spine.  Although forward 
flexion was only to 70 degrees on July 1996 VA examination, 
the rest of the range of motion on that examination was the 
following: extension backwards to 30 degrees; lateral flexion 
to 35 degrees, bilaterally; and rotation to 35 degrees, 
bilaterally.  On May 1997 VA examination, the range of motion 
was the following: flexion forward to 95 degrees; extension 
backwards to 35 degrees; lateral flexion to 40 degrees, 
bilaterally; and rotation to 35 degrees, bilaterally.  Thus, 
there is no persuasive evidence that he has a moderate, or 
more nearly moderate, limitation of motion of the lumbar 
spine.

In determining functional impairment, the Board has carefully 
considered the provisions of 38 C.F.R. §§  4.40 and 4.45.  
While there is objective evidence of pain, the evidence of 
record does not suggest that the pain results in a functional 
impairment beyond what is contemplated by the 10 percent 
evaluation currently assigned.

Furthermore, the RO considered whether the veterans claim 
should be referred to the appropriate official for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and declined to refer the claim to that 
official.  There is no indication that the low back disorder 
has resulted in frequent hospitalizations or a marked 
interference in employment.








ORDER

An evaluation in excess of 20 percent for right shoulder 
rotator cuff tendinitis is denied.

An evaluation in excess of 10 percent for chronic low back 
pain syndrome is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
